Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13, and 15-17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over the Japanese Patent Publication No. 2001277591A to Minowa Yoshiki (employing the provided machine translation and hereafter “Minowa”), in view of in view of Stephenson; Stanley (US 5909248 A, hereinafter “Stephenson”).

Regarding claim 1, Minowa teaches a printer-equipped camera (Fig. 1-8: camera 10 with a printer) comprising: 
as shown by Fig. 2-3: [0036]: a photosensitive portion 13, inside a main body 11b, is formed in a sheet form from a silver salt film as a recording medium on which an image is projected and other photographic paper); 
 a first displaying unit (as shown by Fig. 2, [0038]: a planar light emitting portion 17) of which a displaying surface is arranged to face an exposure surface of an instant film as shown by Fig. 2: the planar light emitting portion 17 facing the photosensitive portion 13 within the main body 11 b), and that exposes the instant film by displaying an image (as shown by Fig. 2, [0038]: the planar light emitting portion 17 for emitting and displaying an image); 
an imaging unit that captures a subject image (as shown by Fig. 5, [0069]: CCD 21 for detecting image information input from a lens 12); 
and a second displaying unit that displays an image to an outside (as shown by Figs. 1-2, [0035]: an LCD monitor 11B serving as an image display unit for displaying an image provided on a rear surface of the camera 10).
Minowa does not teach the instant film pack including an exposure opening; and a light exit direction restriction member that is included on the displaying surface of the first displaying unit and restricts a light exit direction of light from each pixel of the first displaying unit to a constant range, the light exit direction restriction member being arranged to be spaced from the exposure surface of the instant film.
However, Stephenson discloses the instant film pack including an exposure opening (Fig. 3: a photosensitive sheet 42 (stack of media sheets) within a second working distance 46 is provided for forming an image on the imaging receiving surface of photosensitive sheet 42); and a light exit direction restriction member that is included on the displaying surface of the first displaying unit and restricts a light exit direction of light from each pixel of the first displaying unit to a constant range (Fig. 3, Col. 3, lines 64-65: a printing optic 44 focuses a display area from the camera display 18 onto a photosensitive surface of the sheet 42 nearest the opening), the light exit direction restriction member being arranged to be spaced from the exposure surface of the instant film (Fig. 3, Col. 4, lines 4-5: the printing optic 44 is formed at a working distance 46 from the photosensitive surface of the sheet 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the instant film pack including an exposure opening; and a light exit direction restriction member that is included on the displaying surface of the first displaying unit and restricts a light exit direction of light from each pixel of the first displaying unit to a constant range, the light exit direction restriction member being arranged to be spaced from the exposure surface of the instant film as taught by Stephenson into Minowa image device. The suggestion/ motivation for doing so would be to reproduce a high-quality colored image thereon, the video image printer being small and lightweight (Stephenson: Col. 3, lines 24-26). 

Regarding claim 2, the Minowa and Stephenson combination teaches the printer-equipped camera according to claim 1, in addition Stephenson discloses wherein the light exit direction restriction member is arranged at a position that fits in the exposure opening of the instant film pack (Fig. 3, Col. 3, lines 64-65: the printing optic 44 focuses the display area from the camera display 18 onto a photosensitive surface of the sheet 42 nearest the opening).

Regarding claim 13, the Minowa and Stephenson combination teaches the
printer-equipped camera according to claim 1, Minowa wherein the imaging unit and the instant film pack loading unit are present at different positions in a front view (as shown by Figs. 2&5, see location of the CCD 21 within the unit 18 and photosensitive portion 13).

Regarding claim 15, the Minowa and Stephenson combination teaches the printer-equipped camera according to claim 13, in addition Minowa discloses further comprising: a lateral casing of which, in a case where an axis intersecting with an optical axis of the imaging unit in a vertical direction is a vertical axis and an axis intersecting with the optical axis of the imaging unit in a horizontal direction is a horizontal axis, a length along the horizontal axis is greater than a length along the vertical axis (as shown by Figs. 1-2, see camera 10 shape), wherein in a state where the lateral casing is installed, the imaging unit is arranged on an upper portion side of the lateral casing, and a film discharge port for the instant film is arranged in a side portion on the same side as the imaging unit, and the instant film is discharged from the film discharge port along the horizontal axis (as shown by Figs. 1-2, the photosensitive portion 13 is carried into and out of a predetermined from the side 11 of  the main body).

Regarding claim 16, the Minowa and Stephenson combination teaches printer-equipped camera according to claim 14, in addition Minowa discloses further comprising: a pair of rollers between the film discharge port and the instant film pack loading unit, the pair of rollers sandwiching the instant film from a thickness direction of the instant film (as shown by Figs. 1-2, [0036]: the photosensitive portion 13 is formed in a sheet form from a silver salt film as a recording medium on which an image is projected and other photographic paper, and is carried into and out of a predetermined position inside the main body 11 by a pair of conveying rollers 15.).

Regarding claim 17, the Minowa and Stephenson combination teaches printer-equipped camera according to claim 1, in addition Minowa discloses wherein the number of pixels of the first displaying unit is larger than the number of pixels of the second displaying unit (as shown by Fig. 2, planar light emitting portion 17 has large size than that of the LCD monitor 11B).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over the Minowa and Stephenson combination as applied above, in view of Ohmura et al. (US 20040185914 A1, hereinafter “Ohmura”).

Regarding claim 3, the Minowa and Stephenson combination teaches the printer-equipped camera according to claim 1, except wherein the instant film pack is fixed by a film lid cover, by disposing the film lid cover in the instant film pack loading unit, and spaced arrangement positions of the exposure surface of the instant film and 
However, Ohmura discloses wherein the instant film pack is fixed by a film lid cover, by disposing the film lid cover in the instant film pack loading unit (Fig. 10, [0067]: a lid 240 that stores a film pack 230 is provided on a casing 202 through a hinge 204 at the bottom of the casing 202), and spaced arrangement positions of the exposure surface of the instant film as shown by Fig. 10, [0071]: pair of pressure parts 241 are provided on the inner surface of the lid 240 to project toward the film pack 230. The pressure parts 241 are provided so that they are inserted into the film pack 230 through openings 231B of it when the lid 240 is closed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the instant film pack is fixed by a film lid cover, by disposing the film lid cover in the instant film pack loading unit, and spaced arrangement positions of the exposure surface of the instant film fixed in a state where the film lid cover is closed, by disposing a spring mechanism in the film lid cover as taught by Ohmura into the Minowa and Stephenson combination and as such arrangement the spaced arrangement positions of the exposure surface of the instant film and the light exit direction restriction member are fixed. The suggestion/ motivation for doing so would be to secure and keep the film flat (Ohmura: [0071]). 

Regarding claim 4, the Minowa, Stephenson and Ohmura combination teaches the printer-equipped camera according to claim 3, in addition Ohmura discloses as shown by Fig. 14, [0076]: a claw 215A is driven by the claw mechanism 215 to move upward. The claw 215A comes in contact with the bottom of the foremost film 232, and then pushes it up to feed its top end out of the casing 231 from an exit 231D. The claw mechanism 215 converts the rotation of the reduction gear train 214 connected to the spread motor 212 into the vertical slide of the claw 215A.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a claw that discharges the instant film from the instant film pack as taught by Ohmura into the Minowa and Stephenson combination and as such arrangement the light exit direction restriction member is arranged at a position away from a movement trajectory of a claw that discharges the instant film from the instant film pack. The suggestion/ motivation for doing so would be to secure and keep the film flat (Ohmura: [0071]). 

Regarding claim 5, the Minowa, Stephenson and Ohmura combination teaches the printer-equipped camera according to claim 4, in addition Stephenson discloses wherein the light exit direction restriction member (44) and the displaying surface of the first displaying unit (18) are larger than an observation region of the instant film (42) (as shown by Fig. 3).

s 7-9 and 11-12 are rejected under 35 U.S.C. 103 (a) as being unpatentable over the Minowa and Stephenson combination as applied above, in view of in view of Japanese Patent Publication No. 2004109615 A to Minami et al. (employing the provided machine translation and hereafter “Minami”).

Regarding claim 6, the Minowa and Stephenson combination teaches the printer-equipped camera according to claim 1, except further comprising: a protective member between the light exit direction restriction member and the exposure surface of the instant film.
However, Minami discloses a protective member between the light exit direction restriction member and the exposure surface of the instant film (as shown by Fig. 1, [0016]: a louver film 100 provided with two protective protecting layers 4 and 5.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention a protective member between the light exit direction restriction member and the exposure surface of the instant film as taught by Minami into the Minowa and Stephenson combination. The suggestion/ motivation for doing so would be to protect the front and rear surfaces of the laminate (Minami: [0029]). 

Regarding claim 7, the Minowa and Stephenson combination teaches the printer-equipped camera according to claim 1, except wherein the light exit direction restriction member is configured with a stack of a first louver member and a second louver member included on the displaying surface of the first displaying unit.
Minami discloses wherein the light exit direction restriction member is configured with a stack of a first louver member and a second louver member included on the displaying surface of the first displaying unit (as shown by Fig. 1, [0016]: the louver film 100 includes a first louver layer 1 and a second  louver layer 2. When such a protective layer is provided, this louver film is advantageous for use as an optical filter covering a display screen.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light exit direction restriction member is configured with a stack of a first louver member and a second louver member included on the displaying surface of the first displaying unit as taught by Minami into the Minowa and Stephenson combination. The suggestion/ motivation for doing so would be to effectively guide light and prevent reflection of a liquid crystal display (Minami: [0005]).

Regarding claim 8, the Minowa, Stephenson and Minami combination teaches the printer-equipped camera according to claim 7, in addition Minami discloses wherein the first louver member is arranged in contact with the second louver member (as shown by Fig. 1, [0028]: the louver layers (1, 2) are adhered via an adhesive layers (3)), and furthermore as disclosed by Stephenson the second louver member is arranged to be spaced from the exposure surface of the instant film (as shown by Fig. 3, the second working distance 46 ).

Regarding claim 9, the Minowa, Stephenson and Minami combination teaches the printer-equipped camera according to claim 7, in addition Minami discloses wherein an angle at which a direction in which the first louver member extends intersects with a direction in which the second louver member extends is greater than or equal to 70 degrees and less than or equal to 90 degrees ([0034]: although the angle of the louver shaped element is appropriately determined depending on the required emission control angle, it is usually in a range of 45 to 90 degrees. Note that the angle of the louver element is an angle with respect to the louver layer surface, and is 90 degrees when the louver element is perpendicular to the louver layer surface.). The suggestion/ motivation for doing so would be to effectively guide light and prevent reflection of a liquid crystal display (Minami: [0005]).

Regarding claim 11, the Minowa, Stephenson and Minami combination teaches the printer-equipped camera according to claim 7, in addition Minami discloses wherein the first louver member and the second louver member are configured with a light blocking portion and a light transmitting portion ([0033]: The louver layer used in the present invention is a film in which minute louvers (louver-like elements) are incorporated inside the layer. The louver layer typically includes a light transmissive portion and a minor louver-like element that blocks light.). The suggestion/ motivation for doing so would be to effectively guide light and prevent reflection of a liquid crystal display (Minami: [0005]).

Regarding claim 12, the Minowa, Stephenson and Minami combination teaches the printer-equipped camera according to claim 7, in addition Minami discloses wherein the first louver member and the second louver member have a total thickness of greater than or equal to 2.0 mm and less than or equal to 4.0 mm, and a louver pitch of each of the first louver member and the second louver member is less than or equal to 80 μm ([0036]: The thickness of the louver layer can be appropriately determined depending on the purpose of use. However, as the thickness decreases, the effect of controlling the direction of travel of light tends to decrease. Further, when the thickness is increased, thinning of the entire louver film becomes difficult. Thus, the thickness is preferably 10-1,000μm , particularly preferably from 40 to 500 μ m.).
Taking Minami teaching with the combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first louver member and the second louver member have a total thickness of greater than or equal to 2.0 mm and less than or equal to 4.0 mm, and a louver pitch of each of the first louver member and the second louver member is less than or equal to 80 μm into the Minowa and Stephenson combination, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The suggestion/ motivation for doing so would be to effectively guide light and prevent reflection of a liquid crystal display (Minami: [0005]).

10 is rejected under 35 U.S.C. 103 as being unpatentable over the Minowa, Stephenson and Minami combination as applied above, in view of Chino et al. (US 20020063808 A1, hereinafter “Chino”).

Regarding claim 10, the Minowa, Stephenson and Minami combination teaches the printer-equipped camera according to claim 9, except wherein the each pixel of the first displaying unit is two-dimensionally arranged in an x direction and a y direction, and an angle formed between the x direction and the direction in which the first louver member extends is greater than 0 degrees and less than 90 degrees.
However, Chino discloses wherein the each pixel of the first displaying unit is two-dimensionally arranged in an x direction and a y direction (Fig. 1, [0061]: LCD3 using 1200x1600 pixels), and an angle formed between the x direction and the direction in which the first louver member extends is greater than 0 degrees and less than 90 degrees (Fig. 6, [0047], [0051]&[0094]: a porous board 2 made to be circular is arranged with a pitch set at 0.1mm between a back light unit 1 and the LCD 3. Further, a plurality of through-holes 21 provided in the porous board 2 may be arranged in any form and at any pitch as long as the through-holes 21 are arranged uniformly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the each pixel of the first displaying unit is two-dimensionally arranged in an x direction and a y direction, and an angle formed between the x direction and the direction in which the first louver member extends is greater than 0 degrees and less than 90 degrees as taught by Chino into the Minowa, Stephenson and Minami combination, since it has been held that where the Chino: [0134]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the Minowa and Stephenson combination as applied above, in view of Omura, Hiroshi (US 20050179731 A1, hereinafter “Omura”).

Regarding claim 14, the Minowa and Stephenson combination teaches the printer-equipped camera according to claim 13, except further comprising: a longitudinal casing of which, in a case where an axis intersecting with an optical axis of the imaging unit in a vertical direction is a vertical axis and an axis intersecting with the optical axis of the imaging unit in a horizontal direction is a horizontal axis, a length along the vertical axis is greater than a length along the horizontal axis, wherein in a state where the longitudinal casing is installed, the imaging unit and a film discharge port for the instant film are arranged on an upper portion side of the longitudinal casing, and the instant film is discharged from the film discharge port along the vertical axis.
However, Omura discloses further comprising: a longitudinal casing of which, in a case where an axis intersecting with an optical axis of the imaging unit in a vertical direction is a vertical axis and an axis intersecting with the optical axis of the imaging unit in a horizontal direction is a horizontal axis, a length along the vertical axis is as shown by Figs. 1-3, see camera body 2 shape), wherein in a state where the longitudinal casing is installed, the imaging unit and a film discharge port for the instant film are arranged on an upper portion side of the longitudinal casing, and the instant film is discharged from the film discharge port along the vertical axis (as shown by Figs. 1-3, an ejection slit 7 is formed through a top wall of the camera body 2).
Taking Omura teaching with the combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Minowa camera of the combination body to a longitudinal casing of which, in a case where an axis intersecting with an optical axis of the imaging unit in a vertical direction is a vertical axis and an axis intersecting with the optical axis of the imaging unit in a horizontal direction is a horizontal axis, a length along the vertical axis is greater than a length along the horizontal axis, wherein in a state where the longitudinal casing is installed, the imaging unit and a film discharge port for the instant film are arranged on an upper portion side of the longitudinal casing, and the instant film is discharged from the film discharge port along the vertical axis, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Claim 18 is rejected under 35 U.S.C. 103 (a) as being unpatentable over the Minowa and Stephenson combination as applied above, in view of in view of Japanese  Furusawa (employing the provided machine translation and hereafter “Furusawa”).

Regarding claim 18, the Minowa and Stephenson combination teaches the printer-equipped camera according to claim 1, except wherein brightness of the first displaying unit is higher than brightness of the second displaying unit.
However, Furusawa discloses wherein brightness of the first displaying unit is higher than brightness of the second displaying unit ([0025]: A 1st display unit 11 emits 1st display light L1. A 2nd display unit 12 emits 2nd display light L2 having higher luminance than the 1st display unit 11).
Taking Furusawa teaching with the combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein brightness of the first displaying unit is higher than brightness of the second displaying unit as taught by Furusawa into the Minowa and Stephenson combination, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The suggestion/ motivation for doing so would be to project the light into the film.

Claim 19 is rejected under 35 U.S.C. 103 (a) as being unpatentable over the Minowa and Stephenson combination as applied above, in view of in view of Japanese  Okamoto et al. (employing the provided machine translation and hereafter “Okamoto”).

Regarding claim 19, the Minowa and Stephenson combination teaches the printer-equipped camera according to claim 1, except further comprising: a touch operation detection unit that detects a touch operation performed on a displaying surface of the second displaying unit.
However, Okamoto discloses a touch operation detection unit that detects a touch operation performed on a displaying surface of the second displaying unit (Fig. 2, [0010]: a liquid crystal monitor 123 provided with a tilt type touch panel and provided with a touch panel 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a touch operation detection unit that detects a touch operation performed on a displaying surface of the second displaying unit as taught by Okamoto into the Minowa and Stephenson combination. The suggestion/ motivation for doing so would be to enables the user to interact directly with what is displayed.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697